Citation Nr: 9910529	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  95-32 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1953 to 
November 1956 and from December 1956 to August 1974.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1994 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
reopening the claim for service connection for hypertension.  
The Board remanded this claim in April 1997.  The requested 
development has been accomplished, to the extent possible, 
and the case has been returned to the Board for further 
appellate review.


FINDINGS OF FACT

1.  Service connection for hypertension was denied by the RO 
in November 1980.  The appellant did not appeal the decision 
and it became final.

2.  The appellant has not submitted evidence which must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The November 1980 rating decision which denied service 
connection for hypertension is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 20.302(a), 20.1103 (1998).

2.  New and material evidence has not been submitted to 
reopen the claim for entitlement to service connection for 
hypertension.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§§ 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a November 1980 rating decision, the RO denied service 
connection for hypertension.  The evidence before the RO at 
that time were service medical records, a VA examination, and 
a private medical record.

The service medical records reveal that in a November 1953 
report of medical examination, the appellant's blood pressure 
reading was 124/82 (systolic/diastolic).  Clinical evaluation 
of the appellant's heart and vascular system was normal.  In 
a report of medical history completed by the appellant at 
that time, he checked "no" to ever having or having now 
high or low blood pressure.  In August 1956 and December 1956 
reports of medical examination, the appellant's blood 
pressure was 126/80 and 120/70 respectively.  Clinical 
evaluations of the appellant's heart and vascular system, 
each time, were normal.  In reports of medical history 
completed by the appellant at those times, he checked "no" 
to ever having or having now high or low blood pressure.  In 
a February 1959 report of medical examination, the 
appellant's blood pressure was 110/70.  Clinical evaluation 
of the appellant's heart and vascular system was normal.

In April 1960, the appellant's blood pressure was 120/70.  In 
an April 1964 report of medical examination, the appellant's 
blood pressure was 116/82.  In a report of medical history 
completed by the appellant at that time, he checked "no" to 
ever having or having now high or low blood pressure.  In 
July 1970, his blood pressure was 120/80.  In a November 1970 
report of medical examination, the appellant's blood pressure 
was 140/100 sitting and 140/108 standing.  Clinical 
evaluation of the appellant's heart and vascular system was 
normal.  In the summary of defects and diagnoses, the 
examiner stated that the appellant had an elevated blood 
pressure and that no treatment advice was given at that time.  
In a June 1974 report of medical examination for retirement, 
the appellant's blood pressure was 110/78.  Clinical 
evaluation of the appellant's heart and vascular system was 
normal.  An EKG was normal.  In a report of medical history 
completed by the appellant at that time, he checked "no" to 
ever having or having now high or low blood pressure.  

The appellant filed a VA Form 21-526, Veteran's Application 
for Compensation or Pension, in July 1980.  Under "Nature of 
Sickness, disease, or injuries for which this claim is made 
and date began," the appellant stated "high blood pressure 
[-] Jan. 1980."  

The appellant underwent a VA examination in August 1980.  The 
appellant reported that in 1975, during the course of an 
employment physical, he was found to have elevated blood 
pressure  He stated that further evaluation of the 
hypertension by physicians at Patrick Air Force Base did not 
confirm hypertension as being constant.  He stated that it 
was for this reason that he had never received any treatment.  
The appellant stated that for the last seven or eight months, 
he blood pressure had been elevated on a more constant level 
but that he had not been given any medication.  He reported 
temporal headaches and light-headedness when his blood 
pressure was above normal.

Examination of the appellant's cardiovascular system revealed 
that the heart was not grossly enlarged.  Sounds were of good 
quality.  There were no thrills or murmurs heard.  Carotid 
and peripheral pulses were palpable, normal in volume, and 
there were no bruits.  The appellant's blood pressure at that 
time was 160/110 sitting, 120/100 recumbent, 120/100 
standing, 150/96 sitting after exercise, and 140/104 two 
minutes after exercise.  The VA examiner entered a diagnosis 
of labile hypertension, mild to moderate.

A January 1975 private physical examination revealed a blood 
pressure reading of 150/90.  No diagnosis was entered in the 
report.

In the November 1980 rating decision, the RO stated that 
service connection for hypertension was denied because the 
service medical records did not reveal a diagnosis of 
hypertension in service.  Additionally, the RO noted the 
blood pressure reading reported in the January 1975 physical 
examination report.  The RO stated that the veracity of the 
reading (150/90) had been called into question "as the 
handwritten figures [were] obviously superimposed over an 
illegible reading."  Regardless, the RO resolved the doubt 
in favor of the appellant and accepted the blood pressure 
reading of 150/90, but determined that such reading was 
insufficient to establish hypertension to a compensable 
degree for presumptive service connection.  

In essence, RO had determined that the appellant had not 
brought forth evidence of incurrence or aggravation of 
hypertension in service, evidence of hypertension to a 
compensable degree within one year following service, or 
competent evidence of a nexus between hypertension and 
service, and thus service connection was not warranted.  
Stated differently, the appellant had not submitted evidence 
of a well-grounded claim for service connection for 
hypertension, even on a presumptive basis.  Caluza v. Brown, 
7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 
(Fed.Cir. 1996) (table).  The appellant did not appeal that 
decision, and it became final.  

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156 (1998).  New and material 
evidence is defined as follows:

[E]vidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

Id. at (a).  Therefore, in this case, the Board must 
determine if new and material evidence has been submitted 
since the November 1980 rating decision.

The Court has held that when determining whether the evidence 
is new and material, VA must conduct a three-step test.  
Winters v. West, 97-2180 (U.S. Vet. App. Feb. 17, 1999) (en 
banc), slip op. at 4 citing Elkins v. West, No. 97-1534 (U.S. 
Vet. App. Feb. 17, 1999) (en banc).  First, VA must determine 
whether the appellant has presented new and material evidence 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 1991).  Id.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim, VA must determine 
whether, based upon all the evidence of record in support of 
the claim, presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).  Id.  
Third, if the claim is well grounded, VA may then proceed to 
evaluate the merits of the claim but only after ensuring that 
the duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  Id.  The relevant evidence submitted since the 
November 1980 rating decision follows.

Private medical records from Patrick Air Force Base and/or 
Dr. Rajiv Chandra, dated between February 1975 to March 1994, 
were submitted.  In a February 1975 report of medical history 
completed by the appellant, he stated "no" to ever having 
or having now high or low blood pressure.  The first 
diagnosis of hypertension shown in these records was in June 
1979.  

The appellant had an RO hearing in April 1996.  The hearing 
officer asked for an original copy of the January 1975 
private physical examination.  The appellant stated that he 
was not monitored for his blood pressure in service, nor was 
he recommended to see a physician for it.  He stated that he 
was not told in service that he had hypertension or that he 
needed medication for such.  He stated that he was advised to 
control his blood pressure by diet.  The appellant stated 
that he felt dizzy at times in service.  The appellant stated 
that he worked for Martin Marietta from January 1965 through 
February 1992.  He stated that he would go to the dispensary 
at Cape Canaveral and have his blood pressure checked every 
week or so.  He stated that Social Security Administration 
granted him benefits based on his blood pressure being out of 
control.  

The hearing officer requested the medical records from Cape 
Canaveral from 1975 to 1980.  Cape Canaveral responded that 
there were no records until 1988 on the appellant.  
Additionally, the original form of the January 1975 private 
physical examination was not submitted.

The records used by the Social Security Administration to 
grant disability benefits were associated with the claims 
file.  These records establish that in February 1992, the 
appellant's blood pressure was out of control.  In a May 1992 
letter, Dr. Anthony Dickerson and Dr. Chandra stated that he 
had treated the appellant for the past six years and that he 
had a "very long history" of hypertension for which the 
appellant had been treated.  Drs. Dickerson and Chandra noted 
that the appellant had a family history of hypertension and 
coronary artery disease.  Drs. Dickerson and Chandra stated 
that the appellant had been doing well until February 1992, 
when he complained of chest discomfort.  His blood pressure 
was found to be significantly elevated, and it took several 
weeks before the appellant's blood pressure came down.  It 
was their determination that the appellant should be 
medically retired from his current employment.  

The first part of the test is for VA to determine if the 
appellant has presented new and material evidence under 
38 C.F.R. § 3.156(a).  The Board has determined that the 
appellant has not presented evidence which is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  See id.  The reasons for this 
determination are explained below.

The Board finds that the appellant's recounting of the blood 
pressure readings in service and the blood pressure reading 
in the January 1975 private physical examination are 
cumulative and redundant of that which was before the RO at 
the time of the November 1980 rating decision.  See Reid v. 
Derwinski, 2 Vet. App. 312 (1992).  As to the additional 
private medical records, which show diagnoses of 
hypertension, at the time of the November 1980 rating 
decision, the appellant had brought forth evidence of current 
diagnosis of hypertension.  Thus, the evidence submitted 
since the November 1980 rating decision, which show current 
diagnoses of hypertension, is cumulative and redundant of 
that which was previously considered.

As stated above, at the time of the November 1980 rating 
decision, the appellant's claim for service connection failed 
because he had not brought forth evidence of incurrence or 
aggravation of hypertension in service, evidence of 
hypertension to a compensable degree within one year 
following service, or a positive nexus between the diagnosis 
of hypertension and service.  In summary, none of the 
evidence submitted since the November 1980 denial provides 
evidence of incurrence or aggravation of hypertension in 
service or within one year following service or a positive 
nexus between the diagnosis of hypertension and service.  The 
Board does not find that Drs. Dickerson and Chandra's 
statement in the May 1992 letter that the appellant had had a 
"very long history" of hypertension to be a positive nexus 
between the diagnosis of hypertension in 1992 and service (18 
years prior).  The only nexus evidence between the diagnosis 
of hypertension and service are the appellant's statements 
and testimony.  However, he does not have the requisite 
knowledge of medical principles that would permit him to 
render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Pollard v. Brown, 6 Vet. 
App. 11 (1993) (pursuant to Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992), lay testimony attempting to diagnose 
frostbite or arthritis in service held to be not competent 
evidence for such purpose and thus not material); see also 
Moray v. Brown, 5 Vet. App. 211 (1993) (lay assertions of 
medical causation cannot serve as the predicate to reopen a 
claim under 38 U.S.C.A. § 5108).

For these reasons, the Board concludes that the evidence 
submitted since the November 1980 rating decision is not so 
significant that it must be considered in order to fairly 
decide the merits of the petition to reopen the claim for 
service connection for hypertension.  See 38 C.F.R. 
§ 3.156(a).  Therefore, the Board need not reach the 
determination of whether the appellant has submitted evidence 
of a well-grounded claim for service connection for 
hypertension nor whether VA has fulfilled its duty to assist 
as to the claim for service connection for hypertension.  See 
Winters, slip op. at 4.

Although VA is obligated under 38 U.S.C.A. § 5103(a) to 
advise a claimant of the kind of evidence needed to reopen a 
previously denied claim, see Graves v. Brown, 8 Vet. App. 522 
(1996), this obligation depends on the particular facts of 
the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  Here, the RO adequately fulfilled its obligation 
under section 5103(a) with the issuance of the statement of 
the case in August 1995, which provided the law and 
regulations pertaining to new and material evidence, and the 
issuance of supplemental statements of the case in January 
1997 and October 1997.  In this respect, it is not shown that 
the appellant has put VA on notice of the existence of any 
specific, particular piece of evidence that, if submitted, 
could reopen his claim on the basis of new and material 
evidence, notwithstanding the fact that he has been provided 
opportunities to do the same.  Thus, no additional 
development action is warranted.  See Wood v. Derwinski, 1 
Vet. App. 190 (1991).


ORDER

The petition to reopen the claim for service connection for 
hypertension is denied.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

